DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0061002) in view of Hamza et al. (WO 2017/205794).

Regarding claim 1, Lee teaches a method implemented by a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) server, the method comprising: 

receiving, by the DASH server, media content including a virtual reality (VR) video sequence, at a viewpoint and a timed metadata representation; 
(In Lee ¶0085 the capture process captures images or videos for a plurality of viewpoints through one or more cameras. An image/video data is generated through the capture process. In the capture process, metadata related 

receiving, by the DASH server, a request from a client for the media content; and 
(In Lee ¶0247 a DASH client controller can generate a command for requesting the MPD and/or segments. ¶0250 an HTTP client can request a necessary MPD and/or segments from the HTTP server.)

transmitting, by the DASH server, the DASH MPD including the indication to the client in response to receiving the request to support communication of the media content to the client.
(In Lee ¶0244 the DASH client can acquire an MPD. The MPD can be delivered from a service provider such as the HTTP server. The DASH client can request segments described in the MPD from the server using information for accessing the segments.)

Lee does not teach generating, by the DASH server, a DASH Media Presentation Description (MPD) including an indication specifying that the timed metadata representation is collectively associated with one or more media representations of the viewpoint.

However, Lee in view of Hamza teaches generating, by the DASH server, a DASH Media Presentation Description (MPD) including an indication specifying that the timed metadata representation is collectively associated with one or more media representations of the viewpoint. 
(In Lee ¶0085 the capture process captures images or videos for a plurality of viewpoints through one or more cameras. An image/video data is generated through the capture process. In the capture process, metadata related to capture is generated. ¶0087 the preparation process processes the captured images/videos and metadata generated in the capture process. ¶0195 indicates that the initial view indicated by the initial view/initial viewpoint related metadata may be changed per scene. That is, scenes of the 360 video change as 360 content proceeds with time. In ¶0244 the DASH client can request segments described in the MPD from the server using information for accessing the segments.)
defines a Media presentation Description MPD. In ¶0051 the MPD describes a sequence of periods. Where a period may comprise one or more adaptation sets. In ¶0052 the adaptation set represents a set of versions of one or several media content components sharing one or more identical properties which includes the viewpoint.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Lee and Hamza so that the metadata generated by Lee can be represented within an MPD. This modification derives a data object that is provided to the client facilitating access to appropriate video segments, as taught Hamza ¶0051.

Regarding claim 2, the combination of Lee and Hamza teaches the method of claim 1, wherein the indication is an association identifier (ID) that is a representation attribute that associates a list of one or more of the adaptation sets of the media content to the timed metadata representation.
(In Hamza ¶0051 the MPD includes metadata necessary for a DASH client to access appropriate segments, and further describes a sequence of periods. Where a period may comprise one or more adaptation sets. In ¶0052 the adaptation set represents a set of versions of one or several media content components sharing one or more identical properties which includes the viewpoint. Further an AdaptationSet may include one or multiple Representations. In ¶0053 a Representation describes a deliverable version of one or several media components. One or more attributes of a Representation element, e.g. such as @id @bandwidth @qualityRanking @dependencyId, may be used to specify one or more properties of the associated Representation.)
In addition see Lee ¶0253 and ¶0254.

Regarding claim 3, the combination of Lee and Hamza teaches the method of claim 1, wherein the indication is an association identifier (ID) that is a representation attribute that associates a list of one or more viewpoints to the timed metadata representation.

In addition see Lee ¶0253 and ¶0254.

Regarding claim 4, the combination of Lee and Hamza teaches the method of claim 1, wherein the indication is an association identifier (ID) that is a representation attribute that associates a list of one or more preselections of the media content to the timed metadata representation.
(In Lee ¶0622 a directors_cut_id indicates a unique ID of the metadata about region information or viewpoint information in the 3D space. When there are pieces of metadata about region information or viewpoint information in multiple 3D spaces in the same stream, the directors_cut_id may be used to identify each piece of the metadata. That is, pieces of metadata having the same directors_cut_id form a metadata sequence indicating region information or viewpoint information in a single 3D space.)

Regarding claim 5, the combination of Lee and Hamza teaches the method of claim 1, wherein the indication is an association identifier (ID) that is a representation attribute, an adaptation set attribute, a preselection attribute, a viewpoint element attribute, or combinations thereof.
(In Hamza ¶0051 the MPD includes metadata necessary for a DASH client to access appropriate segments, and further describes a sequence of periods. Where a period may comprise one or more adaptation sets. In ¶0052 the adaptation set represents a set of versions of one or several media content components sharing one or more identical properties which includes the viewpoint. Further an AdaptationSet may include one or multiple Representations. In ¶0053 a Representation describes a deliverable version of one or several media components. 
In addition (In Lee ¶0622 a directors_cut_id indicates a unique ID of the metadata about region information or viewpoint information in the 3D space. When there are pieces of metadata about region information or viewpoint information in multiple 3D spaces in the same stream, the directors_cut_id may be used to identify each piece of the metadata. That is, pieces of metadata having the same directors_cut_id form a metadata sequence indicating region information or viewpoint information in a single 3D space.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0061002) in view of Hamza et al. (WO 2017/205794) in view of Hannuksela (US 2020/0053392).

Regarding claim 6, the combination of Lee and Hamza teaches the method of claim 1.

The combination of Lee and Hamza does not explicitly teach wherein the indication is an association identifier (ID) that is an attribute indicating that the association ID references a unique ID attribute amongst IDs for a plurality of adaptation sets describing the media content and IDs for representations associated with the plurality of adaptation sets.

However, Hannuksela teaches wherein the indication is an association identifier (ID) that is an attribute indicating that the association ID references a unique ID attribute amongst IDs for a plurality of adaptation sets describing the media content and IDs for representations associated with the plurality of adaptation sets.
(In Hannuksela ¶0218 associated Representations are described by a Representation element that contains an @associationId attribute and optionally an @associationType attribute.  @associationId and @associationType attributes can only be used between Representations that are not in the same Adaptation Sets.)

Therefore, it would obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Lee, Hamza and Hannuksela so that Lee can incorporate the @associationId’s. This .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7, 8, 9, 10, 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2018/0061002).

Regarding claim 7, Lee teaches a method implemented by a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) client, the method comprising: 
receiving, by the DASH client, a DASH Media Presentation Description (MPD), the MPD describing a media content including a virtual reality (VR) video sequence at a viewpoint, and the media content also including a timed metadata representation, the MPD also including an indication specifying that the timed metadata is collectively associated with one or more media representations of the viewpoint; 
(In Lee ¶0493 an MPD, VR content, and/or metadata about region information or viewpoint information may be provided by a DASH server and received by the DASH client. The DASH client of the receiver receives VR content, MPD and/or metadata about region information or viewpoint information in a data packet format from the DASH 

transmitting, by the DASH client, a request for the media content related to the viewpoint and a request for the timed metadata representation based on the indication; and 
(In Lee ¶0244 the DASH client can request segments described in the MPD from the server using information for accessing the segments.)

receiving, by the DASH client, the media content related to the viewpoint and the timed metadata representation.
(In Lee ¶0245 The DASH client can acquire the segments, process the segments in a media engine and display the processed segments on a screen. The DASH client can request and acquire necessary segments by reflecting a presentation time and/or a network state in real time. Accordingly, content can be seamlessly presented.)

Regarding claim 8, Lee teaches the method of claim 7, wherein the indication is an association identifier (ID) that is a representation attribute that associates a list of one or more adaptation sets of the media content to the timed metadata representation.
(In Lee ¶0253 in one period, data can be included in adaptation sets.  An adaptation set may be a set of media content components which can be exchanged.  Adaption can include a set of representations.  A representation can correspond to a media content component.  In one representation, content can be temporally divided into a plurality of segments for appropriate accessibility and delivery.  ¶0254 the MPD can provide information related to media presentation and a period element, an adaptation set element and a representation element can describe a corresponding period, adaptation set and representation. ¶0195 indicates that the initial view indicated by the initial view/initial viewpoint related metadata may be changed per scene. That is, scenes of the 360 video change as 360 content proceeds with time.) 

Regarding claim 9, Lee teaches the method of claim 7, wherein the indication is an association identifier (ID) that is a representation attribute that associates a list of one or more viewpoints to the timed metadata representation.


Regarding claim 10, Lee teaches the method of claim 7, wherein the indication is an association identifier (ID) that is a representation attribute that associates a list of one or more preselections of the media content to the timed metadata representation.
(In Lee ¶0622 a directors_cut_id indicates a unique ID of the metadata about region information or viewpoint information in the 3D space. When there are pieces of metadata about region information or viewpoint information in multiple 3D spaces in the same stream, the directors_cut_id may be used to identify each piece of the metadata. That is, pieces of metadata having the same directors_cut_id form a metadata sequence indicating region information or viewpoint information in a single 3D space.)

Regarding claim 11, Lee teaches the method of claim 7, wherein the indication is an association identifier (ID) that is a representation attribute, an adaptation set attribute, a preselection attribute, a viewpoint element attribute, or combinations thereof.
(In Lee ¶0622 a directors_cut_id indicates a unique ID of the metadata about region information or viewpoint information in the 3D space. When there are pieces of metadata about region information or viewpoint information in multiple 3D spaces in the same stream, the directors_cut_id may be used to identify each piece of the metadata. That is, pieces of metadata having the same directors_cut_id form a metadata sequence indicating region information or viewpoint information in a single 3D space.)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0061002) in view of Hannuksela (US 2020/0053392).

Regarding claim 12, Lee teaches the method of claim 7. 

Lee does not explicitly teach wherein the indication is an association identifier (ID) that is an attribute indicating that the association ID references a unique ID attribute amongst IDs for a plurality of adaptation sets describing the media content and IDs for representations associated with the plurality of adaptation sets.

However, Hannuksela teaches wherein the indication is an association identifier (ID) that is an attribute indicating that the association ID references a unique ID attribute amongst IDs for a plurality of adaptation sets describing the media content and IDs for representations associated with the plurality of adaptation sets.
(In Hannuksela ¶0218 associated Representations are described by a Representation element that contains an @associationId attribute and optionally an @associationType attribute.  @associationId and @associationType attributes can only be used between Representations that are not in the same Adaptation Sets.)

Therefore, it would obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Lee and Hannuksela so that Lee can incorporate the @associationId’s. This modification would provide a way to specify all Representations that the Representation containing the @associationId attribute is associated with in the decoding and/or presentation process as a whitespace-separated list of values of Representation@id attributes, as taught by Hannuksela ¶0218.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hamza et al. (WO 2017/205794).

Regarding claim 13, Hamza teaches a method implemented by a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) server, the method comprising: 
specifying, by the DASH server, an association descriptor in an element of a timed metadata representation to collectively associate the timed metadata representation with all media representations of a viewpoint in a DASH Media Presentation Description (MPD); and storing the DASH MPD in memory of the DASH server.
(In Hamza ¶0049 HTTP streaming is used, which enables a client to stream content from a server, and further incorporates MPEG Dynamic Adaptive streaming over HTTP, MPEG-DASH, as a delivery format to the end user. Where DASH defines a Media presentation Description MPD. In ¶0051 the MPD describes a sequence of periods. 
Examiner notes, as the server is the element that defines/generates the MPD and delivers it to the client, it would be obvious to one of ordinary skill in the art that in Hamza the MPD must be stored, at the very least, temporarily at the server.

Regarding claim 14, Hamza teaches the method of claim 13, wherein the association descriptor is present as a child element of a DASH Representation element of the timed metadata representation.
(In Hamza ¶0060 the MPEG-DASH provides a scheme which expresses a spatial relationship of a video representing a spatial part of another full frame video in two MPD elements comprising an AdaptationSet and SubRepresentation. Further SupplementalProperty and/or EssentialProperty descriptors are used to provide spatial relationship information associated with the AdaptionSet and/or SubRepresentation. Also see ¶0056-¶0058, ¶0075.)

Regarding claim 15, Hamza teaches the method of claim 13, wherein the association descriptor includes a string in an association element of a type AdaptationSet.
(In Hamza ¶0051 the MPD includes metadata necessary for a DASH client to access appropriate segments, and further describes a sequence of periods. Where a period may comprise one or more adaptation sets. In ¶0052 the adaptation set represents a set of versions of one or several media content components sharing one or more 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hamza et al. (WO 2017/205794) in view of Desphade (US 2021/ 0058600).

Regarding claim 16, Hamza teaches the method of claim 15.

Hamza does not explicitly teach wherein the association element includes an attribute of Association@associationKindList.

However, Desphade teaches wherein the association element includes an attribute of Association@associationKindList.
(In Desphade ¶0310 a supplemental property descriptor includes one or more association elements with two mandatory attributes (association@associationElementIdList, association@associationKindList) and one optional attribute (association@associationElementType).)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Hamza and Desphade so that the descriptors of Hamza explicitly include Association@associationKindList. This modification provided the ability to signal a supplemental property descriptor with its corresponding elements, as taught by Desphade ¶0310.

Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamza et al. (WO 2017/205794) in view of Desphade (US 2021/ 0058600) in view of Wang et al. (US 2019/0020863).

Regarding claim 17, the combination of Hamza and Desphade teaches the method of claim 16, including an Association@associationKindList.
(In Desphade ¶0310 a supplemental property descriptor includes one or more association elements with two mandatory attributes (association@associationElementIdList, association@associationKindList) and one optional attribute (association@associationElementType).)

The combination of Hamza and Desphade does not explicitly teach cdtg.

However Wang teaches cdtg.
(In Wang ¶0045 metadata tracks are associated with one or more spherical media tracks with the new reference type `cdtg` to indicate that there are regions on the spherical content represented by these media tracks in combination. In ¶0054 the sphere region timed metadata track can be linked, for example, with a `cdtg` track reference, to all the video tracks mapped to this grouping with the same track_group_id value.)

Therefore it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Hamza, Desphade and Wang so that the association attributes of the applied art includes Wang’s cdtg. This modification signals or specifies one or more sphere regions that the track group multimedia experience is associated with. When the track group includes additional attributes it is used to support inter-viewport transition experiences with respect to video transition-in/out and audio fade-out/fade-in effects of the viewports and the rest of the sphere area e.g., the background, as taught in Wang ¶0062.


Regarding claim 18, this combination of Hamza, Desphade, and Wang The method of claim 17, wherein cdtg is a track reference that describes referenced media tracks and track groups collectively.
(In Wang ¶0045 metadata tracks are associated with one or more spherical media tracks with the new reference type `cdtg` to indicate that there are regions on the spherical content represented by these media tracks in 

Response to Amendments/Arguments
Applicant: Remarks Page 7-8
Lee fails to anticipate claims 7-11. Lee fails to disclose and indication specifying that a timed metadata representation is collectively associated with one or more media representations of a viewpoint, as required by claim 7. In contrast, Lee teaches a timed metadata track that describes a viewpoint, but doesn’t teach a mechanism for collectively associating the timed metadata track to the media representations of the viewpoint, e.g. the actual video data recorded at the viewpoint and coded at various resolutions, frame rates, etc. Lee generally describes the concept of a timed metadata track that provides metadata related to a viewpoint. However the media content captured at the viewpoint is coded into various tracks as representations, and Lee does not teach or suggest any mechanism to indicate how to indicate to the DASH client which tracks and/or representations of media content at the viewpoint are described by the timed metadata track.
Examiner: 
The previously submitted claim limitation recited “receiving, by a receiver of the DASH client, a DASH Media Presentation Description MPD, the MPD describing a media content including a virtual reality VR video sequence comprising a plurality of viewpoints and the media content also including a timed metadata representation, the MPD also including an indication specifying that a portion of the media content that belongs to a first viewpoint is associated with the timed metadata representation;”. 
The rejection of the previously submitted claim recited “(In Lee ¶0493 an MPD, VR content, and/or metadata about region information or viewpoint information may be provided by a DASH server and received by the DASH client. The DASH client of the receiver receives VR content, MPD and/or metadata about region information or viewpoint information in a data packet format from the DASH server. ¶0195 indicates that the initial view indicated by the initial view/initial viewpoint related metadata may be changed per scene. That is, scenes of the 360 video change as 360 content proceeds with time.)”. 
The previous claim did not require various resolutions frame rates, or etc. The previous limitation requires a viewport to be associated with a timed metadata representation. Examiner agrees with applicant that Lee teaches a timed metadata track that describes a viewpoint. However, Lee’s account that an initial view is indicated by 
The amended claim does not require various resolutions frame rates, or etc. Applicant’s amended claim language which requires “an indication specifying that a timed metadata representation is collectively associated with one or more media representations of a viewpoint;”. Lee still teaches using the MPD the select the content item via a viewpoint and viewpoint related metadata which is associated with a time of the VR sequence. For further support see Lee ¶0248 and ¶0252. 

Applicant: Remarks page 9-10
Yong fails to anticipate claims 13-15. Yong fails to teach an associated descriptor to collectively associate a timed metadata representation with all media representations of a viewpoint. Yong teaches metadata and viewpoints, but doesn’t teach a timed metadata representation and hence fails to teach a mechanism for collectively associating the timed metadata representation to the encoded versions of the viewpoint.
Examiner:  
Claims 13, 14, 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hamza et al. (WO 2017/205794). 
The rejection of claim 13: (In Hamza ¶0049 HTTP streaming is used, which enables a client to stream content from a server, and further incorporates MPEG Dynamic Adaptive streaming over HTTP, MPEG-DASH, as a delivery format to the end user. Where DASH defines a Media presentation Description MPD. In ¶0051 the MPD describes a sequence of periods. Where a period may comprise one or more adaptation sets. In ¶0052 the adaptation set represents a set of versions of one or several media content components sharing one or more identical properties which includes the viewpoint. In ¶0051 the MPD includes metadata necessary for a DASH client to access appropriate segments, and further describes a sequence of periods. Where a period may comprise one or more adaptation sets. In ¶0052 the adaptation set represents a set of versions of one or several media content components sharing one or more identical properties which includes the viewpoint. Further an AdaptationSet may include one or multiple Representations. In ¶0053 a Representation describes a deliverable version of one or several media components. One or more attributes of a Representation element, e.g. such as @id @bandwidth @qualityRanking @dependencyId, may be used to specify one or more properties of the associated Representation. ¶0056-¶0058 describe additional descriptor elements.)
Examiner notes, as the server is the element that defines/generates the MPD and delivers it to the client, it would be obvious to one of ordinary skill in the art that in Hamza the MPD must be stored, at the very least, temporarily at the server.


Applicant: Remarks page 11-12
The combination of Lee and Yong fails to teach claims 1-6. Lee and Young fail to teach an indication specifying that a timed metadata representation is collectively associated with one or more media representation of a viewport.
Examiner:  
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0061002) in view of Hamza et al. (WO 2017/205794).
The rejection of the previously submitted limitation is said to be taught by Lee in view of Hamza. The amended limitation is also taught via Lee in view of Hamza.
(In Lee ¶0085 the capture process captures images or videos for a plurality of viewpoints through one or more cameras. An image/video data is generated through the capture process. In the capture process, metadata related to capture is generated. ¶0087 the preparation process processes the captured images/videos and metadata generated in the capture process. ¶0195 indicates that the initial view indicated by the initial view/initial viewpoint related metadata may be changed per scene. That is, scenes of the 360 video change as 360 content proceeds with time. In ¶0244 the DASH client can request segments described in the MPD from the server using information for accessing the segments.)
(In Hamza ¶0049 HTTP streaming is used, which enables a client to stream content from a server, and further incorporates MPEG Dynamic Adaptive streaming over HTTP, MPEG-DASH, as a delivery format to the end user. Where DASH defines a Media presentation Description MPD. In ¶0051 the MPD describes a sequence of periods. Where a period may comprise one or more adaptation sets. In ¶0052 the adaptation set represents a set of versions of one or several media content components sharing one or more identical properties which includes the viewpoint.)
The above rejection describes Hamza Fig 4 which depicts MDP indications of how applicant’s tracks and/or representations of media content at the viewpoint are described by the timed metadata track.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426
 

/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426